Citation Nr: 1454013	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, the Veteran presented testimony before the Board; a transcript is associated with the record.  

The Board notes that a June 2012 rating decision denied the Veteran's claim for PTSD.  The Veteran has not submitted a notice of disagreement.  As such, the Board has characterized the issue of a variously diagnosed psychiatric disability accordingly. 

In January 2014, the Board remanded the matters of service connection for a variously diagnosed psychiatric disability and for a left shoulder disability for additional development.  A July 2014 rating decision awarded service connection for a left shoulder disability.  Accordingly, that matter is no longer before the Board.


FINDING OF FACT

A psychiatric disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability, other than PTSD, is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter in January 2007. This letter notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service treatment records, provided him VA examination, and afforded him the opportunity to present testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
II. 
Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Certain chronic diseases (including psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he suffers from a variously diagnosed psychiatric disability due to service.  

The Veteran's service treatment records are silent for complaints, treatment, or diagnosis of a psychiatric disorder.  Significantly, on separation report of medical history, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  On the corresponding service separation examination, his psychiatric evaluation was normal.

A Social Security Administration (SSA) disability determination noted that the Veteran was determined to be disabled primarily due to "schizophrenia, paranoid, and other psychotic disorders" since March 1999.

In June 1999, the Veteran was seen by the psychiatric division of a private hospital regarding restoration of competency.  He was provisionally diagnosed with rule out bipolar disorder, rule out schizoaffective disorder, rule out mood disorder, polysubstance abuse, and rule out schizotypal personality disorder.

In September 2000, the Veteran sought treatment through VA for bipolar disorder.  This treatment records notes that approximately 2 years prior, the Veteran felt "as though his brain was going out of control and called a friend to talk.  When the friend refused, he threatened him, the police were called, and he was consequently sent to Connecticut Valley Hospital."  While at the hospital, he was diagnosed with bipolar disorder.  Following a mental status examination, the assessment was an Axis I diagnosis of bipolar disorder.

A March 2003 private treatment record notes that the Veteran was admitted to the hospital after an episode of threatening his wife.  Axis I diagnoses of schizoaffective disorder, bipolar type, and polysubstance dependence were noted.

A lay statement, dated in February 2006, notes that when the Veteran returned from service he wasn't the same and spent a lot of time in his room alone.  An additional statement from the Veteran's aunt, also dated in February 2006, indicates that when he returned from service, he seldom joined family gatherings.  She stated that her sister told her that the Veteran had become somewhat of a loner.  The Veteran's wife submitted a statement in February 2006 indicating that she met the Veteran in 1994 and that he eventually had a breakdown due to the stress of working in the family business and planning a wedding. 

A March 2007 VA treatment record notes that the Veteran began mental health treatment with VA in 2000.  Following an evaluation, bipolar disorder and alcohol dependency were diagnosed.

In October 2009, the Veteran's wife stated that his mental stress was due to his joining the service.

In December 2010, the Veteran was brought to the hospital by his spouse, who was concerned due to his drinking and him stating that he did not want to live anymore.  An Axis I diagnosis of bipolar disorder, without current psychotic symptoms was rendered.

On March 2014 VA mental disorders examination, schizoaffective disorder, bipolar type was diagnosed.  The examiner opined that such was less likely than not related to his service.  The examiner indicated that the Veteran reported first noticing prominent symptoms about 20 years prior at age 34 and that given the extent of his documented psychotic symptoms, "it is thought that a diagnosis of schizoaffective disorder, bipolar type best fits with his history and presentation."  The examiner then noted that the lay statements of record indicate that the Veteran spent more time alone and began to use alcohol just after returning from the service.  However, she stated that on his report of medical history at separation from service, the Veteran denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Additionally, the examiner indicated that there may be a biological/genetic component to his type of illness.  She stated that serious mental illness typically emerges around the age he was when discharged from service.  For these reasons, the examiner concluded that it was less likely than not that currently diagnosed schizoaffective disorder, bipolar type was related to his service.

In August 2014, the Veteran's wife submitted a statement indicating that she met her husband about 25 years prior and the more she got to know him, she knew something was wrong.  She reported that he had terrible nightmares about being shot while serving in Germany.  She also indicated that she spoke with his mother and cousin who said that something has been wrong since he returned from service.  Also in August 2014, the Veteran's mother submitted a statement noting that her son had problems prior to entering service, but that he was "worse than ever" when he returned from service.  She reported that he had more "ups and downs."

It is not in dispute that the Veteran has a psychiatric diagnosis, to include schizoaffective disorder and bipolar disorder.  However, such disorders were not diagnosed or manifested in service, or in the first postservice year.  In this regard, the Veteran's service treatment records are silent for complaints, treatment, or diagnosis of a psychiatric disorder and on separation examination, his psychiatric evaluation was normal.  Notably, on separation report of medical history, the Veteran specifically denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  There is no evidence of postservice treatment for a psychiatric disorder until 1999, which is over 15 years after his discharge from service.  Further, uncontested medical evidence (a March 2014 VA examiner's opinion) indicates that it is unlikely that the Veteran's psychiatric disorder became manifest in service.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted. 

What remains for consideration is whether or not the Veteran's variously diagnosed psychiatric disorder may somehow otherwise be related to his service.  The most probative and persuasive evidence in the record shows that the Veteran's psychiatric disorder is unrelated to his service.  The only medical opinion in the record that directly addresses the matter of a nexus between his psychiatric disorder and his service is that of the March 2014 VA examiner who opined that the Veteran's schizoaffective disorder, bipolar type is unrelated to service.  The examiner cited to the factual record, including the many lay statements of record alleging that the Veteran was different and was experiencing psychiatric symptoms after his return from service, and indicated that the Veteran's psychiatric disorder likely had a biological/genetic component.  The examiner additionally noted that at the time of his separation from service, the Veteran specifically denied psychiatric problems in service.  Because the examiner expressed familiarity with the record and cited to supporting factual data (including the various lay statements in the record), her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent evidence to the contrary, the Board finds it persuasive.  Notably, a lengthy interval between service and initial documentation of postservice treatment or diagnosis of a disability for which service connection is sought, here some 18 years (from 1981 to 1999), is of itself a factor weighing against a finding of service connection. 

The Board has considered the Veteran's lay statements (as well as those from his spouse) regarding the etiology of his psychiatric disorder.  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a psychiatric disorder such as schizoaffective disorder or bipolar disorder may be related to service is a complex medical question beyond the scope of lay observation; it is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran and his spouse are laypersons and have not presented any competent (medical opinion/textual) evidence in support of his allegation that his psychiatric disorder is related to his service.  Their unsupported opinion in this matter is not competent evidence.  

Further, the Board notes that the Veteran previously claimed service connection for PTSD, based essentially on the same contentions he alleges here.  In a June 2012 rating decision, the RO denied service connection for PTSD, finding no evidence in service to support his claim and no evidence to support his alleged stressor incidents in service.

In light of the above, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal must be denied.


ORDER

Entitlement to service connection for a variously diagnosed psychiatric disability, other than PTSD, is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


